DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 15-20 in the reply filed on 12/27/2021 is acknowledged.
Claims 1-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/27/2021.

Information Disclosure Statement
An information disclosure statement was filed on 05/21/2020.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15, 17, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daneshgaran et al.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Daneshgaran et al.
Daneshgaran et al disclose the use of a 9-cis RA drug delivery system depot (Abstract). The depot is a biodegradable pellet. The pellet/binder matrix may comprise cholesterol, lactose, celluloses, phosphates, and stearates (2.3 Experimental design). Daneshgaran does not disclose the milligrams included in the depot, or the point at which 90% of the 9-cis RA is released. However, Danesgaran et al does disclose that the implantable depot was used to mimic intraperitoneal injections of 0.08 mg/kg per 30 days at Section 3.1 of the paper. The mice used weighed 20 to 30 grams. The ordinary practitioner would find it well within his/her skill to produce an implant which both releases the therapeutic amount needed for the same art recognized purpose of treating post-surgical lymphedema over a period where 90% of the RA is released by 60 days. Not only is therapeutic dosing well known, but the period for treatment needed is adjustable given the specific characteristics of the matrix which encloses the RA. These methods include crosslinking, encapsulation, and addition of excipients which are known to 

Conclusion
	No claims are allowed.
	The article by Bramos et al is cited for its teaching of the use of 9-cis retinoic acid in treating post-surgical lymphedema. It should be noted that Bramos et al use 0.08 mg/kg in a vehicle solution, not an implant.

						Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS A AZPURU whose telephone number is (571)272-0588. The examiner can normally be reached 9 am- 3 pm, 4 pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS A AZPURU/Primary Examiner, Art Unit 1617                                                                                                                                                                                                        
caz